Citation Nr: 0623642	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

2. Entitlement to service connection for residuals of a right 
leg injury.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from April 12, 1967 
to June 2, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for April 2005.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2005).

The Board notes that the veteran filed claims for service 
connection for a neck and a low back injury in April 2003.  
Proper VCAA notice was sent to the veteran on these issues in 
August 2003.  However, there has no been no further 
adjudication of these claims.  Therefore, these matters are 
referred to the RO for its consideration.

The issue of service connection for a right leg injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's current PTSD with depression is not due to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD with depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An August 2003 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the January 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The August 2003 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  This 
letter also included a PTSD attachment concerning the claimed 
in-service stressor responsible for the veteran's PTSD which 
the veteran was requested to complete.  It was returned by 
the veteran in August 2003.  The August 2003 letter also 
essentially notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the claim of service connection for PTSD, the 
Board has concluded that the preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical record (SMRs), discharge papers, and private 
medical records.  The veteran submitted a January 2003 
private psychological evaluation in support of his claim.  No 
additional treatment records were identified by the appellant 
as pertaining to his claim for service connection for PTSD.  
Therefore, there is no indication of any available 
outstanding records, identified by the appellant, which have 
not been obtained.  

The Board observes that there was no VA examination conducted 
in conjunction with the issues on appeal.  Under the VCAA, VA 
is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  For reasons discussed in greater detail below, the 
Board finds that the there is no demonstrable factual basis, 
other than the veteran's own assertions, of a possible nexus 
between PTSD and service.  Therefore, the Board finds that 
the medical evidence of record, which includes the private 
medical record referenced above, is sufficient to evaluate 
the veteran's claim and a VA examination is not required.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).
	
After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  The veteran furnished the Board with a 
January 2003 psychological evaluation that includes a 
diagnosis of PTSD and depression secondary to PTSD.  However, 
this January 2003 report makes no mention of any traumatic 
events that occurred while the veteran was on active duty in 
the military, nor does it even mention his military service.  
Rather, the report identifies a post-service work-related 
accident in which the veteran injured his back as the 
stressor responsible for the veteran's current PTSD.

The veteran makes no allegations that he was in combat, and 
instead contends in his August 2003 response to the PTSD 
questionnaire that his PTSD is due to the trauma of 
participating in basic training while still recovering from a 
pre-service right leg injury.  However, the January 2003 
psychological report makes no mention of this stressor, nor 
does it link it to the veteran's current PTSD.  Finally, 
there is no other medical evidence linking the veteran's 
claimed in-service trauma to his current diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f).  The Board acknowledges that a June 
1967 service medical record notes the veteran has a general 
nervous condition; however, there is no diagnosis of PTSD, 
nor is there any mention of a traumatic event in service 
responsible for the veteran's noted nervous condition.

Without a medical opinion linking the veteran's claimed in-
service stressor to his current diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD with 
depression.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).


ORDER

Entitlement to service connection for PTSD with depression is 
denied.


REMAND

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It requires VA to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board 
acknowledges that a VCAA notice letter was sent to him in 
August 2003; however, such concerned unrelated issues 
(service connection for a neck injury, a low back injury, 
depression, and PTSD).  No VCAA notice has been provided 
concerning the specific issues of entitlement to service 
connection for residuals a right leg injury.

Accordingly, the Board must remand this claim to the RO 
because the record does not show the veteran was provided 
adequate notice under the VCAA.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), specific 
to the claim for service connection for 
residuals of a right leg injury.  The letter 
must: (i) advise him of the type of evidence 
needed to substantiate these claims; (ii) 
apprise him of the evidence he must submit; 
(iii) apprise him of the evidence VA will 
obtain; and (iv) request that he submit any 
relevant evidence in his possession.

2. Readjudicate the appeal and provide the 
veteran and his representative a 
supplemental statement of the case following 
an appropriate waiting period that allows 
the veteran to submit any new relevant 
evidence.  Subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


